Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Rejection is in response to Applicant’s Remarks/Amendments filed on 10
May, 2022. The amendments have been entered, and accordingly, claims 1 and 7. It will be noted that Applicant has amended claims 1, 2, 4, 5, and 7 in response to the § 112 rejection to overcome the rejections set forth within the Non- Final Rejection mailed on 6 June, 2020 under 35 U.S.C. 112(b). As to the antecedence has been provided by to the term "incoming syngas feedstock", and rejection regarding "a cryogenic fluid feed" not being clear is improper. As understood by the Examiner this fluid can be either a liquid or a gas as long as it is at cryogenic temperatures.  Thus, the Examiner withdrawal the rejection.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and 
distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 7:
The limitation “external source” is unclear. In particular external source from/to where.  Note: There are two instances of this limitation in claims 1 and 7. The examination interpreted this limitation as any source outside the system. 
Claims 2-6 are rejected for dependent upon a rejected claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Minish M. Shah et al. (US 2018/0058757 A1) in view of Michael A. Sicinski et al. (US 2009/0025422 A1), hereinafter refer to as Shah and Sicinski. 
In regard to claims 1, Shah teaches a method for the separation of carbon monoxide from a syngas feedstock (1A) in a carbon monoxide cold box where the cold box (300) is provided refrigeration based on the composition of the incoming feedstock (1A) (See figure 1), comprising: 
cooling and partially condensing the syngas cold box feed stream (2A) containing carbon monoxide and hydrogen in a primary heat exchanger (110) to 
produce a cooled and partially condensed syngas feed stream (10) [See figure 1; paragraph (¶) 0033]; 
separating the cooled and partially condensed syngas feed stream (10) into a first hydrogen rich vapor stream (11) and a first carbon monoxide rich liquid stream (12) in a first separator (120) [See figure 1; ¶ 0034];  
feeding the first carbon monoxide rich liquid stream (12) to a second hydrogen removal separator (130) operating at a pressure lower than the first separator (120), wherein a second hydrogen rich vapor stream (13) is separated from a second crude carbon monoxide rich liquid stream (14) [See figure 1; ¶ 0034]; 
splitting said second crude carbon monoxide rich liquid stream (14) into two portions wherein a first portion of the second crude carbon monoxide liquid rich stream (16) is at least partially vaporized in the primary heat exchanger (110) and providing a second portion of the second crude carbon monoxide rich liquid stream (15) wherein both portions are introduced into a distillation column (160) 
for separating purified carbon monoxide product stream (18) from a liquid byproduct stream (19) [See figure 1; ¶ 0035]; 
Shah also teaches a method providing a turbine feed stream (24) to a turbine (180) disposed within said cold box (300) [See figure 1; ¶ 0046, line 27].
Shah does not teach providing a cryogenic fluid feed to said cold box (300) and varying the flow rate based on the composition of the incoming feedstock.
Sicinski teaches a cryogenic fluid feed (liquid/gas) is used to cool a feed gas, wherein the cryogenic fluid flow rate is varied based on the composition of the incoming feed [See figure 1-6; ¶ 0012, 0202-0206, and 0238]. 
The cryogenic fluid of Sicinski is external to the heat exchanger of the system, so as to qualify as an external source.  In the warm natural gas feed (100), interpreted as the cryogenic fluid feed, enters the heat exchanger (112), and exit the shell side of the heat exchanger (112) below the cold bundle (¶ 229).  A flow indicator controller ("FIC") 116, which in turn adjusts the position of the product valve (120) to maintain the required temperature. At constant refrigeration, an increase in product flow will reduce the actual product temperature and a decrease in product flow will reduce the actual product temperature (¶ 231). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah by providing a refrigerant or cryogenic fluid (liquid/gas) to cool the feed gas, by varying the flow rate of the refrigerant based on the composition of the incoming feed, in view of the teaching of Sicinski for purpose of providing an additional cooling fluid to the feed gas by closely match the cooling curve of the feed gas. 
In regard to claim 2, the modified Shah teaches the method of claim 1, but does not explicitly teach operating the cold box (300) in a first mode when the methane content of the cold box feed (2A) is less than or equal to about 3.6 percent methane, the flow rate of the cryogenic fluid feed (liquid/gas) to the cold box is zero Ibmole/hr. However, Shah in view of Sicinski teaches providing a cryogenic fluid feed (liquid/gas) to said cold box and varying the flow rate based on the composition of the incoming feed (see claim 1 above).  Therefore, adjusting the flow rate of the cryogenic fluid (liquid/gas) based on the concentration of the feed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased methane concentration, the flow rate of the cryogenic fluid (liquid/gas) increases. Therefore, since the general conditions of the claim, i.e. adjusting flow rate of the cryogenic fluid (liquid/gas) based on feed, was disclosed in the prior art by modified Shah, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the flow rate of the cryogenic fluid (liquid/gas) to be zero Ibmole/hr whenever the feed methane is less than or equal to 3.6 percent, for the same purpose of providing the desired amount of cooling to the feed (See MPEP 2144.05 II).
In regard to claim 3, Shah teaches the method of claim 2, wherein Shah teaches providing a turbine feed stream (24) to a turbine (See claim 1), but does not explicitly teach the flow rate of the turbine feed stream is equal to or less than 655 Ibmole/hr [See figure 1; ¶ 0038, and 0047].
Sicinski teaches a cryogenic fluid feed (liquid/gas) is used to cool a feed gas, wherein the cryogenic fluid (liquid/gas) flow rate is varied based on the composition of the incoming feed, wherein, the predetermined values are adjustable based on the temperature, the actual flow rate, and the outlet stream by setting the predetermined value of the feed.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah by 
varying the flow rate of the refrigerant or cryogenic fluid (liquid/gas) based on the composition of the incoming feed, in view of the teaching of Sicinski predetermined values are adjustable of the set feed. Adjusting the flow rate of the cryogenic fluid of the turbine feed stream to equal to or less than 655 lbmole/hr will achieves a recognized result-effective variable. [See figure 1-6; ¶ 0012, 0202-0206,0251-0253 and 0238].
In regard to claim 4, the modified Shah teaches method of claim 1, but does not explicitly teach operating the cold box (300) in a second mode when the methane content of the cold box feed (2A) is greater than about 3.6 percent methane, the flow rate of the cryogenic fluid feed (liquid/gas) to the cold box (300) is greater than zero Ibmole/hr. However, Shah in view of Sicinski teaches providing a cryogenic fluid feed (liquid/gas) to said cold box and varying the flow rate based on the composition of the incoming feed (see claim 1 above).  Therefore, adjusting the flow rate of the cryogenic fluid (liquid/gas) based on the concentration of the feed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased methane concentration, the flow rate of the cryogenic fluid increases. Therefore, since the general conditions of the claim, i.e. adjusting flow rate of the cryogenic fluid based on feed, was disclosed in the prior art by modified Shah, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the flow rate of the cryogenic fluid to greater than zero Ibmole/hr whenever the feed methane is greater than 3.6 percent, for the same purpose of providing the desired amount of cooling to the feed (See MPEP 2144.05 II).
In regard to claim 5, the modified Shah teaches method of claim 1, but does not explicitly teach a methane content of cold box feed being about 4.0 percent methane, the flow rate of the cryogenic fluid feed (liquid/gas) is about 16 Ibmole/hr of liquid nitrogen. However, Shah in view of Sicinski teaches providing a cryogenic fluid feed (liquid/gas) to said cold box and varying the flow rate based on the composition of the incoming feed (see claim 1 above). Therefore, adjusting the flow rate of the cryogenic fluid (liquid/gas) based on the concentration of the feed is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that with an increased methane concentration, the flow rate of the cryogenic fluid (liquid/gas) increases. Therefore, since the general conditions of the claim, i.e. adjusting flow rate of the cryogenic fluid based on feed, was disclosed in the prior art by modified Shah, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the flow rate of the cryogenic fluid to about 16 Ibmole/hr of liquid nitrogen whenever the feed methane is about 4.0 percent, for the same purpose of providing the desired amount of cooling to the feed (See MPEP 2144.05 II).
In regard to claim 6, Shah teaches the method of claim 1, wherein the liquid byproduct stream (19) contains at least 50% methane [See figures 1-2; ¶ 0054]. 
In regard to claims 7, Shah teaches a method for the separation of carbon monoxide from a syngas feedstock (1A) in a carbon monoxide cold box where the cold box (300) is provided refrigeration based on the composition of the incoming feedstock (1A) (See figure 1), comprising: 
cooling and partially condensing the syngas cold box feed stream (2A) containing carbon monoxide and hydrogen in a primary heat exchanger (110) to 
produce a cooled and partially condensed syngas feed stream (10) [See figure 1; paragraph (¶) 0033]; 
separating the cooled and partially condensed syngas feed stream (10) into a first hydrogen rich vapor stream (11) and a first carbon monoxide rich liquid stream (12) in a first separator (120) [See figure 1; ¶ 0034];  feeding the first carbon monoxide rich liquid stream (12) to a second hydrogen removal separator (130) operating at a pressure lower than the first separator (120), wherein a second hydrogen rich vapor stream (13) is separated from a second crude carbon monoxide rich liquid stream (14) [See figure 1; ¶ 0034]; splitting said second crude carbon monoxide rich liquid stream (14) into two portions wherein a first portion of the second crude carbon monoxide liquid rich stream (16) is at least partially vaporized in the primary heat exchanger (110) and providing a second portion of the second crude carbon monoxide rich liquid stream (15) wherein both portions are introduced into a distillation column (160) for separating purified carbon monoxide product stream (18) from a liquid byproduct stream (19) [See figure 1; ¶ 0035]; 
Shah does not teach providing a cryogenic fluid feed (liquid/gas) to said cold box (300) and varying the flow rate based on the composition of the incoming feedstock.
Sicinski teaches a cryogenic fluid feed (liquid/gas) is used to cool a feed gas, wherein the cryogenic fluid (liquid/gas) flow rate is varied based on the composition of the incoming feed [See figure 1-6; ¶ 0012, 0202-0206, and 0238].
The cryogenic fluid of Sicinski is external to the heat exchanger of the system, so as to qualify as an external source.  In the warm natural gas feed (100), interpreted as the cryogenic fluid feed, enters the heat exchanger (112), and exit the shell side of the heat exchanger (112) below the cold bundle (¶ 229).  A flow indicator controller ("FIC") 116, which in turn adjusts the position of the product valve (120) to maintain the required temperature. At constant refrigeration, an increase in product flow will reduce the actual product temperature and a decrease in product flow will reduce the actual product temperature (¶ 231). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Shah by providing a refrigerant or cryogenic fluid (liquid/gas) to cool the feed gas, by varying the flow rate of the refrigerant based on the composition of the incoming feed, in view of the teaching of Sicinski for purpose of providing an additional cooling fluid to the feed gas by closely match the cooling curve of the feed gas. 

Notice of References Cited
See PTO-892; Notice of References Cited.
The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure.  
Darde et al. (US-2012/0279254 A1) discloses in Figure 1 a method for 
cryogenically separating a mixture of nitrogen and carbon monoxide. “A feed gas that includes nitrogen and carbon monoxide enter a distillation column (15), and the feed gas is cooled in in a heat exchanger (3).  Portion of the feed gas is sent to a reboiler (5) of the distillation column to condense and produce a nitrogen gas-rich flow and a carbon monoxide-rich flow at production pressure.”
Sicinski et al. (US 2009/0025422-A1) discloses in Figure 1 “a gas liquefaction   process, for producing liquefied natural gas, maintains product flow rate and temperature by controlling the refrigeration so that variation to reduce any difference between actual and required product temperatures is initiated before variation of the product flow rate to reduce any difference between actual and required flow rates.”
Billy et al. (US 7617701-B2) discloses in Figure 1 “a process for producing a mixture containing at least 10% carbon monoxide (73) by cryogenically separation of a feed gas containing carbon monoxide, hydrogen and   methane, which is the feed gas (1) is separated to produce hydrogen feed   gas (71).  The feed gas (71) is scrubbed in a methane wash column (7), and the carbon monoxide (13) is separated (19) to form an enriched carbon
monoxide (23).  Then the enriched carbon monoxide (23) with the hydrogen feed gas (71) to reach a product stream of 10% of carbon monoxide.”

Response to Arguments
Applicant's arguments filed 04 October, 2022 have been fully considered but they are not persuasive.  Shah et al. (US Patent Publication No. 2018/0058757 Al) relates to a method of separating carbon monoxide from a synthesis gas containing hydrogen, carbon monoxide, methane, water and carbon dioxide in a partial condensation cycle 
(see paragraph (¶) 1).   Shah et al. disclose cryogenic fluid feed (syngas feed -1A) from a CO.sub.2 removal unit is combined with a recycled offgas stream (29), optionally chilled in unit (90) to ˜283° K and sent to a prepurifier (100), where moisture and CO.sub.2 are removed from the syngas. Preferably the moisture and CO.sub.2, by volume is less than or equal to 0.1 ppm. The dry feedstock is sent to the cold box (300) designed to operate a partial condensation process cycle for separation of syngas (Figure 1 ¶32).  However, Shah et al. fail to disclose varying the flow rate based on the composition of the incoming feedstock.  The secondary reference Sicinski et al. (US Patent Publication No. 2009/0025422 Al) has been applied for addressing this deficiency in Shah et al. The reference is from the same field of endeavor as the claimed invention the method of process hydrocarbon, and the reference is analogous art. (MPEP 2141.01(a)).
 The combination of the prior art Shah et al. and the secondary art Sicinski et al. have the expectation of success because of the following reason (steps of): 
Sicinski teaches varying the refrigeration provided by a heat exchange means in response to LG flow rate and LG temperature comparisons to reduce any differences, characterized in that the refrigeration is varied to reduce any LG temperature difference before variation of the LNG flow rate to reduce any LG flow rate difference.(See figure 1 ¶ 041).
A method of maintaining at a predetermined flow rate value and at a predetermined temperature value of liquefied gas (LG) outlet stream of a gas liquefaction in which a gas feed is liquefied by refrigeration in heat exchange units (¶ 12). 
Setting the predetermined flow rate value outlet stream and comparing the predetermined flow rate value with the actual flow rate (¶ 28). 
the predetermined values are adjustable and the method further involves setting the predetermined flow rate value for the outlet stream, and setting the predetermined temperature value for the outlet stream and comparing said LG temperature value with the actual temperature (¶ 29). 
varying the refrigeration provided by heat exchange refrigeration means in response to flow rate and temperature comparisons to reduce and differences (¶ 30).
The process of Figures 1-3 allows took 2 hours to reach the desired set point before returning to its set point, the warming of the LNG before returning to steady state in 
close to 3 hours, the new production set point within 2 took 3 hours, maintained excellent temperature control throughout, and excellent response to the production change and maintained tight temperature control (in view of Sicinski ¶ 252).  In particular, any of the exemplified embodiments could be used for liquefaction of gases other than natural gas and the tube and shell heat exchanger (112) could be replaced by two or more individual heat exchanges arranged in series and/or by any of the heat exchanger types known in the art (¶ 256).
Thus, clearly Shah et al discloses a cryogenic fluid feed (liquid/gas) to said cold box, and Sicinski et al. does cure the deficiency in Shah et al by varying the flow rate based on the composition of the incoming feed, by teaching such known methods within the same field of endeavor, as indicated above (MPEP 2141.01(a)).	
     In regards to the open versus closed loop of Sicinski et al., which are argued, such limitations are not  required by the claim limitation (MPEP 2145- VI).  The claim limitation required from external source the cryogenic fluid of Sicinski is external to the heat exchanger of the system, so as to qualify as an external source. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-270-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                       


/JENNA M HOPKINS/Primary Examiner, Art Unit 3763